Citation Nr: 0715565	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  03-28 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the benefit sought on 
appeal.  The Board first considered this appeal in July 2004 
and remanded the claim for additional development.  The 
matter is now properly returned to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran did not develop hepatitis C as a result of an 
in-service injury or experience.

3.  The veteran did not develop hepatitis C during service or 
for many years after his discharge from service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in April 2003 and July 2004, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim of entitlement to service 
connection for hepatitis C, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letters also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Additional notice of the five elements of a service-
connection claim was not provided as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board specifically finds, however, that the veteran is not 
prejudiced as he was given specific notice with respect to 
the elements of a basic service-connection claim and cannot 
be prejudiced by not receiving notice of downstream issues 
that are not reached by a denial of the underlying benefit.  
The veteran has clearly demonstrated his knowledge of the 
evidence necessary to substantiate his claim throughout this 
appeal process and is represented by a well-known service 
representative with knowledge of the claims process so there 
is no suggestion that the veteran is prejudiced by the lack 
of additional notice pursuant to Dingess/Hartman.  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  As such, the Board 
finds that the notification requirements of the VCAA have 
been satisfied as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining a medical 
opinion as to the etiology of his hepatitis C, and by 
affording him the opportunity to give testimony before the 
Board in April 2004.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  The 
Board notes, however, that the veteran's representative 
requested in its April 2007 brief that the claim be remanded 
pursuant to Stegall v. West, 11 Vet. App. 268 (1998) for 
additional discussion of risk factors as requested by the 
Board in its July 2004 remand.  The Board agrees that the 
examiner did not comply with its remand order word-for-word, 
however, finds that another remand is not necessary because 
the discussion provided by the examiner is sufficient upon 
which to adjudicate this claim.  In light of the Board's 
findings below regarding the lack of credible evidence of an 
in-service injury that could have caused the veteran to 
develop hepatitis C, the Board finds that further delaying 
adjudication of this claim will do no service to the veteran 
and will not assist in substantiating his claim.  The only 
risk factors remaining for discussion by the examiner are 
post-service events that could have exposed the veteran to 
the hepatitis virus.  As such, there is no possible way for 
additional discussion of those factors to substantiate the 
veteran's claim notwithstanding the Board's initial remand 
order.

The Board is somewhat mystified by the harsh language used by 
the veteran's representative in its April 2007 brief 
regarding the Board's July 2004 remand, particularly in light 
of the fact that the representative who wrote the brief 
appeared before the Board with this veteran in April 2004 and 
specifically requested the remand.  Additionally, the 
representative protested the Board's request for a medical 
opinion based on the benefit-of-the-doubt standard 
articulated in 38 C.F.R. § 3.102, but the Board is unable to 
specifically address the argument because it is unclear why 
the representative believes the Board, "arbitrarily 
impose[d] the additional requirement that likelihood be 
established to the least degree possible..."  The Board 
requested that a medical examiner provide an opinion as to 
whether it is at least as likely as not, which is the fifty 
percent standard of the benefit-of-the-doubt rule, that the 
veteran's current hepatitis C is causally related to his 
active service or any incident therein.  This request is 
consistent with VA practice and is not meant to confuse 
medical personnel as argued by the veteran's representative.  
Consequently, the Board stands by its use of the benefit-of-
the-doubt standard when requesting a medical opinion and 
finds the opinion rendered upon remand to be sufficient to 
satisfy its remand orders.  Remand for a discussion of post-
service risk factors will not further the veteran's claim and 
is not here required notwithstanding the wording of the 
Board's remand order in July 2004.

Following a complete review of the record, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.  In July 2005, the 
veteran requested that the Board proceed with the 
adjudication of his claim without any further delay.  As 
such, the Board will now turn to the merits of the veteran's 
claim.

The veteran asserts that he developed hepatitis C many years 
after service and believes that he must have been exposed to 
the virus during service because he had no post-service risk 
factors.  He articulated his belief that he was exposed when 
inoculated with a vaccine gun during basic training that was 
not wiped clean after each use.  The veteran also advised VA 
in an April 2003 questionnaire and again in testimony before 
the Board in April 2004 that he was accidentally stuck by a 
syringe when playing around in the backseat of a motor 
vehicle with his sergeant.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to 
that symptomatology.  Id.

The veteran's service medical records do not show any 
treatment for hepatitis C nor for a wound caused by a needle 
puncture.  He was inoculated with an injection gun shortly 
after entry into service; a jet injector shot was not used.  
The veteran's treatment records show that the veteran used 
cannabis and alcohol during service.

The veteran was discharged from service in 1980 without a 
diagnosis of hepatitis C.  His treatment records do not show 
any complaints consistent with the disease.  In March 1998, 
the veteran tested positive for hepatitis C.  At that time, 
he reported a history of having fractured his right femur and 
undergone surgery to place a rod in the leg.  He also related 
having undergone surgery for a lacerated artery in his left 
index finger.  The veteran did not relate having been stuck 
by a needle during service nor having any other risk factors 
associated with his active service many years earlier.  
Subsequent treatment records include no references to an in-
service risk factor for developing hepatitis C.

The veteran appeared and testified before the Board in April 
2004 that he had been diagnosed as having hepatitis C the 
previous year.  He stated that he always had blood drawn at 
his physical examinations and that that was the first time he 
was shown to have hepatitis.  The veteran testified that he 
had never required a blood transfusion and believed he was 
exposed to the hepatitis virus when inoculated during basic 
training.  He also stated that he was inadvertently stuck 
with a syringe in 1979 when in the backseat of a motor 
vehicle with his sergeant.  The veteran did not explain the 
circumstances surrounding the incident such as why the 
sergeant had a syringe and/or if he drew blood.  He simply 
stated that he did not seek medical treatment following the 
incident.

The veteran underwent VA examination in August 2004 and 
related that he had been diagnosed as having hepatitis C in 
March of 2002 and that the only risk factors encountered were 
during his period of service.  A diagnosis of hepatitis C was 
rendered, but no opinion as to etiology was provided.  As 
such, the veteran underwent a second VA examination in March 
2005.  At this examination, the veteran related his belief 
that he was exposed to the hepatitis virus when he was 
inoculated during service.  The examiner reviewed the claims 
folder and found no evidence of the veteran having hepatitis 
during service and noted that the history as provided by the 
veteran revealed no obvious source of the disease.  The 
examiner opined that it was highly unlikely that hepatitis C 
was derived from immunizations.  As such, the examiner stated 
that he was unable to resolve the issue of etiology without 
resorting to speculation.

Given the evidence as outlined above, the Board finds that 
there is no evidence other than the veteran's testimony and 
statements that he was stuck by a syringe during service.  
The Board finds this assertion incredible as it did not 
surface until long after the veteran was diagnosed as having 
hepatitis C and long after the veteran gave a history of 
post-service surgical treatments, including repair of a 
lacerated artery.  The veteran first articulated the incident 
upon making application for compensation benefits in 2003.  
As such, the Board finds that the veteran did not sustain an 
in-service injury due to an incident with a syringe.

Following a review of the evidence, including the veteran's 
assertions, the Board finds that the veteran was not 
inoculated with a needle shot.  He was inoculated with an 
injection gun, and there is no medical literature suggesting 
that this type of inoculation could infect a person with the 
hepatitis virus.  The Board acknowledges that the veteran 
submitted treatise evidence with respect to the shot injector 
and finds that the evidence is not here pertinent because 
that was not the delivery system used on this veteran.

The medical evidence clearly shows that the veteran was found 
to have hepatitis C approximately twenty years after 
discharge from service and after two major surgeries.  The 
only medical opinion of record with respect to etiology of 
the disease simply reflects that it is highly unlikely that 
the disease came from the in-service immunizations.  The 
examiner is not required to state with specificity when and 
where this veteran became infected, only whether it is as 
likely as not that the disability began during service or as 
a consequence of service.  Because the Board has found the 
testimony about a needle stick during service to be 
incredible, the medical opinion is sufficient to show that 
the only other alleged opportunity for infection is not 
likely.  Consequently, the Board finds that the veteran was 
not infected by the hepatitis virus during service or as a 
consequence of service and his claim of entitlement to 
service connection for hepatitis C is denied.


ORDER

Service connection for hepatitis C is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


